Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 12/1/2020 was received and considered.
Claims 1-20 are pending.

Claim Objections
Claims 7, 14 and 20 are objected to because of the following informalities:  The recitation “and. data” should be replaced with “and data”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-10, 12-13, 15-16, 18-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,887,302 B2, per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by the patent claims.  Further, it is noted that removing limitations from the patent claims would have been considered obvious to a skilled artisan before the effective filing date of the claimed invention for reasons of breadth.
Claims 4, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,887,302 B2 in view of US 9043870 B1 (Barenholz; Tzvi Itzhak et al.), per the table below.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by the patent claims.  Further, it is noted that removing limitations from the patent claims would have been considered obvious to a skilled artisan before the effective filing date of the claimed invention for reasons of breadth
17/109,030
10,887,302 B2
1
1
2
9
3
9
4
9 - The patent claim lacks a form pertaining to a topic of a current session.  However, US 9043870 B1 (Barenholz; Tzvi Itzhak et al.) teaches receiving a request for user information and retrieving information from an identity provider to populate a request form (step 422, cols. 9-10).  Therefore, a skilled artisan would have found it obvious before the effective filing date of the claimed invention to modify the patent claim such that the user interface element is a form pertaining to a topic of a current session between the web application and the client application to enable form filling.
5
1
6
6
7
-
8
10
9
9 – The patent claim is directed to a method; however, a skilled artisan would have found implementing the method using a computer-readable medium to be an obvious variation of the patent claim.
10
9 – See above discussion of Application claim 9.
11
9 - The patent claim is directed to a method; however, a skilled artisan would have found implementing the method using a computer-readable medium to be an obvious variation of the patent claim.  Further, see discussion of Application claim 4.
12
10
13
15
14
-
15
19
16
9 – See above discussion of Application claim 9.
17
9 - The patent claim is directed to a method; however, a skilled artisan would have found implementing the method using a computer-readable medium to be an obvious variation of the patent claim.  Further, see discussion of Application claim 4.
18
19
19
6 – See above discussion of Application claim 9.
20
-



Allowable Subject Matter
Claims 1-20 are considered allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner notes the prior art cited in Application 15/486,996 (office action dates 11/19/2018, 4/26/2019, 7/8/2019, 12/30/2019 and the notice of allowance dated 9/2/2020).
Further, the Examiner notes that:
US 20140304097 A1 (MILIAN; ROBERTO et al.) teaches where a consumer releases user information (data provider) for a gateway (¶35).
US 20110150197 A1 (NRUSIMHAN N. V.; Lakshmi et al.) teaches populate fields from one or more sources (¶54).
US 20180032617 A1 (GREENBERG; Walter et al.) teaches a portal retrieving information from multiple sources (Fig. 1), where the data retrieved is based on a GUI element displayed (XML configuration file for data to be displayed, ¶12).
US 20180032618 A1 (GREENBERG; Walter et al.) teaches storing data source connection information in a separate file (¶68).
US 20110125575 A1 (Lasker; Zephrin I. et al.) teaches mapping data fields from a data consumer to a data source (¶¶134-135).
US 20100138231 A1 (Linthicum; Steven E. et al.) teaches selecting a data source from disparate sources to fulfill a query (¶¶39-43).
US 20100114844 A1 (XIONG; WUZHEN) teaches determining a field for data required and determines a data source for that field (¶17).
US 7840600 B1 (Bhatia; Sanjay) teaches using credentials to access data sources
US 20140122987 A1 (Eigner; Linda et al.) teaches form filling from user profile using field matching, where the profile is built from multiple information sources.
US 7493311 B1 (Cutsinger; Paul L. et al.) teaches receiving a request message (col. 16, lines 64-68) and determining a data source to fulfill the query (col. 17, lines 1-5).
Thus, for example, Greenberg and Roggero teach storing data source information including selecting security information for accessing data sources, Eigner, Cutsinger and Barenholz teach determining fulfillment information request by a client and Linthicum teaches determining fulfillment data based on a displayed UI element (connecting remote data source to a displayed widget).  However, the prior art fails to teach, alone or in a reasonable combination, the invention as a whole including the steps of determining security information, determining fulfillment data, retrieving the fulfillment data and providing the fulfillment data, as recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
July 8, 2022